ATTACHMENT TO ADVISORY ACTION

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicant's amendment filed on 01/24/2022 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims 1, 13 and 20. Specifically, the amendment has not been entered in light of amendments to the claim 1 reciting “an adhesive layer, the adhesive layer directly attached to the high modulus layer and one of the first foil layer or the second foil layer”, claim 13 reciting “the adhesive layer is directly attached to the first foil layer and the high modulus layer” and claim 20 reciting “the adhesive layer is directly attached to the second foil layer and the high modulus layer” which requires further search and consideration.

/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787